Karam's complaint concerning Merry's right to visit with Sabina for five days during her eight-week summer visitation with Karam in California is not that it is unwarranted by the factors in R.C. 3109.05.1(D). Instead, his complaint is that it operates to reduce his own visitation time. That may be cured by extending the term of Sabina's summer visitation with Karam by the number of days during that term that Merry visits with Sabina. That sort of provision applied to the two days in the court's prior order. If that is done, no further review of the R.C. 3109.05.1(D) factors is required to warrant the five days visitation that the court awarded Merry, which, in any event, appears justified by the distance involved. See division (D)(2) of R.C. 3109.05.1.